IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ANTHONY DERRELL CORBETT,
Petitioner,
v. Civil Action No. 3:18CV642
HAROLD W. CLARKE,
Respondent.
MEMORANDUM OPINION
Anthony Derrell Corbett, a Virginia state prisoner proceeding pro se, brings this petition
pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 1) challenging his convictions in the
Circuit Court of the County of Henrico, Virginia (“Circuit Court”). Respondent moves to dismiss,
inter alia, on the ground that the one-year statute of limitations governing federal habeas petitions
bars the § 2254 Petition. Corbett filed a Response.! (ECF No. 19.) For the reasons set forth
below, the Motion to Dismiss (ECF No. 15) will be GRANTED.
I]. PROCEDURAL HISTORY
Corbett was originally charged with one count of malicious wounding and one count of
possession of a firearm by a violent convicted felon. (ECF No. 16-1, at 14-15.) Pursuant to a
Plea Agreement between Corbett and the Commonwealth, the Indictment for the malicious

wounding charge was “amended to attempted robbery with a gun.” (/d. at 17); see Plea Agreement,

Commonwealth v. Corbett, Nos. CR16—2368—F, CR16—2369-F (Va. Cir. Ct. filed Oct. 27, 2016).

 

' Corbett filed his Response more than twenty-one days after Respondent filed his Motion to
Dismiss. (See ECF No. 19; see also ECF No. 15.) Corbett indicates that he mistakenly sent his
Response to the Supreme Court of Virginia, and requests that the Court file his Response. (ECF
No. 19-1, at 1.) In deference to Corbett’s pro se status, the Court will consider Corbett’s untimely
Response to the Respondent’s Motion to Dismiss.
Corbett was then arraigned on the attempted robbery charge and the possession of a firearm by a
violent convicted felon charge. (Oct. 27, 2016 Tr. 5-6). Corbett pled guilty to both charges. (ECF
No. 16-1, at 17.) On November 9, 2016, the Circuit Court sentenced Corbett to a total active
sentence of eight years of incarceration. (/d. at 18-19.) Corbett did not appeal.
On January 11, 2018, Corbett filed a petition for a writ of habeas corpus in the Supreme
Court of Virginia. (/d at 1.) On July 3, 2018, the Supreme Court of Virginia dismissed the
petition. (ECF No. 16-2, at 1.)

On September 14, 2018, Corbett filed the instant § 2254 Petition.” In his § 2254 Petition,
Corbett asserts the following claims for relief:?

Claim One: “[Corbett] was denied equal protection under the Due Process Clause of the
Fourteenth Amendment in that he had a state-created liberty interest that an
amended Indictment cannot encompass a change in the nature and character
{of the offense] from the original Indictment... .” (§ 2254 Pet. 5.)

Claim Two: Trial counsel rendered ineffective assistance (a) “when [counsel] failed to
object to the amendment of [the] Indictment, which changed the nature and
character of the offense charged” (id. at 7), and (b) because counsel “[fJailed
to advise [Corbett] that ‘legal impossibility’ is a defense to the charge of
‘attemp[ted] [robbery]... .°” Cd.)

II. ANALYSIS
A. Statute of Limitations
Respondent contends that the federal statute of limitations bars Corbett’s claims. Section

101 of the Antiterrorism and Effective Death Penalty Act (““AEDPA”) amended 28 U.S.C. § 2244

to establish a one-year period of limitation for the filing of a petition for a writ of habeas corpus

 

2 This is the date on which the prison mailroom stamped Corbett’s § 2254 Petition as received.
(ECF No. 1-2, at 2). The Court deems Corbett’s § 2254 Petition to be filed as of this date because
Corbett does not indicate the date on which he deposited his § 2254 Petition in the prison mailing
system. (ECF No. 1, at 15); see Houston v. Lack, 487 U.S. 266, 276 (1988).

3 The Court corrects the capitalization, punctuation, and spelling in the quotations from Corbett’s
submissions. The Court employs the pagination assigned by CM/ECF to Corbett’s submission.

2
by a person in custody pursuant to the judgment of a state court. Specifically, 28 U.S.C. § 2244(d)
now reads:

1. A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State
court. The limitation period shall run from the latest of--

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or
laws of the United States is removed, if the applicant was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) __ the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise
of due diligence.

2. The time during which a properly filed application for State post-conviction
or other collateral review with respect to the pertinent judgment or claim is
pending shall not be counted toward any period of limitation under this
subsection.

28 U.S.C. § 2244(d).

B. Commencement and Running of the Statute of Limitations

Under 28 U.S.C. § 2244(d)(1)(A), the November 9, 2016 Judgment became final on Friday,
December 9, 2016, when the time for filing a notice of appeal expired. See Hill v. Braxton, 277
F.3d 701, 704 (4th Cir. 2002) (“{T]he one-year limitation period begins running when direct review
of the state conviction is completed or when the time for seeking direct review has expired... .”
(citing 28 U.S.C. § 2244(d)(1)(A))); Va. Sup. Ct. R. 5A:6(a) (requiring that a notice of appeal be
filed within thirty (30) days of the entry of judgment).

The limitation period began to run on December 10, 2016, and expired on December 10,

2017. Corbett filed his state habeas petition on January 11, 2018, after the expiration of the
limitation period. Thus, he lacks entitlement to any statutory tolling. Deville v. Johnson,
No. 1:09cv72 (CMH/TRJ), 2010 WL 148148, at *2 (E.D. Va. Jan. 12, 2010) (citing Webster v.
Moore, 199 F.3d 1256, 1259 (11th Cir. 2000)). Further, neither Corbett nor the record suggests
any plausible basis for equitable tolling’ or a belated commencement of the limitation period under
28 U.S.C. § 2244(d)(1)(B){D). Accordingly, the statute of limitations bars the § 2254 Petition.
III. REQUEST FOR EVIDENTIARY HEARING

In Corbett’s § 2254 Petition, he requests, inter alia, that the Court “order an evidentiary
hearing.” (ECF No. 1, at 15.) In determining whether a case warrants an evidentiary hearing, a
federal court must consider whether the evidentiary hearing would provide the petitioner the
opportunity to “prove the petition’s factual allegations, which, if true, would entitle the applicant
to federal habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); see Mayes v. Gibson,
210 F.3d 1284, 1287 (10th Cir. 2000). A federal court must also consider the standards set forth
in 28 U.S.C. § 2254 when considering whether an evidentiary hearing is appropriate. Schriro, 550
U.S. at 474. “It follows that if the record refutes the applicant’s factual allegations or otherwise
precludes habeas relief, a district court is not required to hold an evidentiary hearing.” Jd.

Here, based on a thorough evaluation of Corbett’s claims and the record before the Court,
the Court concludes that the statute of limitations bars the § 2254 Petition. Therefore, the Court
concludes that habeas relief under § 2254 is not warranted. Corbett’s request for an evidentiary

hearing (ECF No. 1, at 15) will be DENIED.

 

4 The Supreme Court has “made clear that a ‘petitioner’ is ‘entitled to equitable tolling’ only if he
shows ‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,
649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

4
IV. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 15) will be
GRANTED. Corbett’s request for an evidentiary hearing (ECF No. 1, at 15) will be DENIED.
Corbett’s § 2254 Petition (ECF No. 1) will be DENIED. The action will be DISMISSED. A
certificate of appealability will be DENIED.°

An appropriate Final Order shall issue. WV LV
isi IC LO
Roderick C. Young

Date: June Z/, 2019 United States Magistrate Judge
Richmond, Virginia

 

> An appeal may not be taken from the final order in a § 2254 proceeding unless a judge issues a
certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue unless a
prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & 4 (1983)).
Corbett fails to meet this standard.
